    Case: 3:19-cv-00068-RAM-RM Document #: 35 Filed: 08/26/21 Page 1 of 1




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN



JOHN NASH,                                     )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:19-cv-0068
                                               )
CERTAIN UNDERWRITERS AT LLOYD’S                )
Subscribing to Policy Number                   )
CPBRT21541,                                    )
                                               )
                     Defendant                 )
                                               )


                                           ORDER

       BEFORE THE COURT is Plaintiff’s Motion to Dismiss filed on August 25, 2021. (ECF

No. 34.) In the motion, Plaintiff asserts that the matter has been completely resolved and has

attached a copy of a fully executed Stipulation of Dismissal. After careful consideration and

review and the Court being fully advised as to the premises, it is hereby:

       ORDERED that Plaintiff’s Motion to Dismiss is hereby GRANTED; it is further

       ORDERED that this matter is hereby DISMISSED WITH PREJUDICE; it is further

       ORDERED that all pending motions are DENIED as MOOT; and it is further

       ORDERED that the Clerk of the Court shall CLOSE this case.



Dated: August 26, 2021                                    /s/ Robert A. Molloy
                                                          ROBERT A. MOLLOY
                                                          Chief Judge
